GOLDTHWAITE, J.
— 'The object for which a publication is directed to be made, when an attachment is sued out against non-resident defendants, is to give notice of the pendency of the suit; and it stands in the place of the service of process in ordinary cases When the defendants appear voluntarily and contest the claim of the plaintiff, publication is then unnecessary, as its object is already attained.
The judgment by default in this case, was certainly irregular; but this irregularity was waived, as soon as the defendants appeared, and were permitted to plead to issue.
They have contested the claim of the pláintiff before a jury, and cannot now be permitted to allege, that they .were not regularly in court.
The abatement of the suit as to Tarver, seems to be perfectly regular, and the suggestion was not controverted at the time.
There is no error in the record, and the judgment is affirmed.